Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 5:
	Please amend “h + i> 0.1, And” as found on line 10 of claim 5 to --h + i > 0.1, and--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants claimed invention is drawn to a curable granular composition comprising ingredients (A) through (D).  A key ingredient in Applicants claimed invention is component (A) which is an organopolysiloxane resin which is a solid at room temperature and which does not have hot-melt properties.  Applicants specification teaches that such a resin which does not have hot-melt properties means a resin which does not have a softening point or a melt viscosity (paragraph 0018 of Applicants specification).  Ingredient (A) is a principal ingredient which when blended with the remaining claimed ingredients, forms a curable granular composition which as a whole has hot-melt properties.  Cured compositions which are prepared from claimed ingredients (A) through (D) display excellent spectral reflectance and excellent heat stability, which is shown by a decreased change in spectral reflectance after exposure to high temperatures (up to 300 °C).  The prior art does not teach a composition comprising a solid resin which does not have hot-melt properties which is blended with other base ingredients to form a composition which as a whole, displays hot melt behavior as required by independent claim 1.  Claims 2-15 are allowable as they all directly or indirectly depend from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766